Citation Nr: 0527866	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-09 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet, claimed as a residual of syphilis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to July 1944.  This matter is before the Board 
of Veterans' Appeals (Board) from a September 2001 decision 
by the Pittsburgh Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been received to reopen a claim of service 
connection for a fungal infection of the feet, claimed as a 
residual of syphilis.  In May 2002, the veteran appeared for 
a personal hearing before a Decision Review Officer (DRO) at 
the RO, and in September 2003 he appeared for a hearing 
before the undersigned in Washington, D.C.  This case was 
before the Board in March 2004, when the Board found that new 
and material evidence had been received to reopen the claim 
of service connection for a fungal infection of the feet, and 
remanded the matter for additional development.  In November 
2004, the Board granted the veteran's motion to advance his 
appeal on the Board's docket.  In October 2005, the veteran's 
representative submitted additional evidence with a waiver of 
RO initial consideration of such evidence.  


FINDING OF FACT

Competent evidence (medical diagnosis and opinion) 
establishes that the veteran has skin disorders of the feet 
(diagnosed as chronic dyshidrotic eczema and chronic fungal 
infections), and that such disorders are related to his 
active service.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's fungal 
infection of the feet.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained all identified records from postservice 
medical care providers.  There is no indication that there is 
any relevant evidence outstanding, and development appears 
complete to the extent possible.  Regardless, as the veteran 
is not prejudiced by the determination below, there is no 
need to dwell on the impact of the VCAA on this claim.  

Background

Essentially, the veteran contends that service connection is 
warranted for a fungal infection of the feet because he 
currently carries the diagnosis of a fungal infection of the 
feet, and such disorder either was initially manifested in 
service, or was caused by non-treatment of syphilis in 
service.  

Service medical records reflect that on September 1943 
enlistment examination latent syphilis was diagnosed; the 
examination is negative for any abnormality of the feet or 
skin.  A medical document dated on the same day indicates 
that the veteran had syphilis (uncomplicated) for which he 
had been treated 37 times.  A December 1943 report of 
examination on induction into active duty shows a diagnosis 
of syphilis, and a clinical record dated approximately two 
weeks later shows a diagnosis of latent syphilis "manifested 
by history of inadequate treatment for syphilis" at a 
private clinic prior to service.  Clinical records dated in 
April and May 1944 reflect that the veteran complained of 
trouble urinating, and apparently "refused treatment" for 
an underlying disorder.  Other diagnoses in April 1944 
clinical records include dermatitis of both legs, tinea 
corporis, and tinea cruris, for which an ointment was 
prescribed.  The veteran was referred for Section VIII board 
proceedings in May 1944 after he refused medical treatment 
for genitourinary complaints.  A July 1944 clinic record 
shows that he complained of difficulty urinating, with 
itching, and that salicylic acid was prescribed to treat 
dermatitis of the crural and buttocks areas.  A July 1944 
report of examination on separation from service is negative 
for abnormality of the skin or extremities.  

The first postservice evidence of a skin disorder of the feet 
of record is a May 1987 VA outpatient record that shows the 
veteran presented with vesicular pruritic dermatitis of both 
feet.  He reported that he had had the condition for several 
years.  The diagnosis was chronic tinea.  A July 1987 
outpatient record shows, in pertinent part, that the veteran 
complained that his feet had been "breaking out" ever since 
service.  Brown lesions were noted on his feet.  In April 
1990 the veteran complained of pruritis at the arch of his 
right foot; examination revealed multiple bullous lesions on 
the right foot.  The diagnosis was dishydrotic eczema, for 
which hydrocortisone cream was prescribed.  Follow-up 
examination in June 1990 revealed that the hydrocortisone 
cream was not effective in relieving the dermatitis; possible 
tinea pedis was diagnosed.  The veteran was seen for a rash 
on his feet in May 1991, and told the examiner that he had 
athlete's foot that was first manifested in service.  
Probable tinea pedis and onychomycosis were diagnosed.  

On VA examination in March 1994, the veteran complained of 
burning and itching of the feet.  Examination of the feet 
revealed a fungal disease; the diagnosis, in pertinent part, 
was fungal disease of the feet.  Outpatient treatment records 
dated in 1994 and 1995 show that the veteran reported a 
history of bilateral foot ulcers.  The outpatient records 
reflect treatment of onychomycosis, dyshidrosis, dermatitis, 
and abscesses on both feet.  

At a personal hearing at the RO in September 1995, the 
veteran testified that he was treated for dermatitis of his 
feet during service, and that his bilateral foot disorder had 
persisted since service.  He reported that prior to recent 
treatment by VA, he self-treated the foot skin disorder with 
topical creams.  His primary complaints were of burning, 
itching, and swelling of the feet.  

VA outpatient records (dated through April 2004) show 
recurrent treatment for pruritis and burning of the feet, 
diagnosed as dyshidrotic eczema.  A June 2001 clinical report 
reveals that the veteran tried multiple topical medications 
to alleviate symptoms, but he still had itchy blisters, 
primarily on the lateral aspects of both feet.  Examination 
revealed interdigital maceration involving all the toe web 
spaces bilaterally.  The diagnoses were interdigital tinea 
pedis and dyshidrotic eczema, and topical creams were 
prescribed for an indefinite period.  

In a July 2001 letter, a private physician, S. W., M.D (Dr. 
W.), reported that he had reviewed the veteran's service 
medical records.  Dr. W. confirmed that the veteran suffered 
from dermatitis of the feet, and stated: 

[D]uring [the veteran's] enlistment, his 
medical records reflect diagnosis of 
syphilis while enlisted . . . . For 
reasons, which are unclear, [the veteran] 
never received treatment for his syphilis 
[in service].  The persistence of an 
infection such as syphilis has the 
ability to compromise and [sic] 
individual's immune system, thereby 
limiting the body's capability to fight 
off basic infections as well as resolving 
skin disorders.  It appears the failure 
to timely treat [the veteran's] syphilis 
may have facilitated the persistence of 
chronic dermatitis infecting [the 
veteran's] legs, hands, and feet.  

At the May 2002 hearing before a DRO, the veteran 
acknowledged that was treated for syphilis prior to service.  
He testified that he received a shot prior to induction into 
active duty, but during his active duty he was not treated 
for syphilis.  He stated that he was given medication for 
itching during active service, but he had never been told by 
medical personnel that he was being treated for syphilis.  

At the September 2003 hearing before the undersigned, the 
veteran testified that, to his knowledge, he did not refuse 
treatment for syphilis during service but, rather, refused to 
undergo a circumcision that apparently had been recommended.  

In the March 2004 remand, the Board directed that the veteran 
be afforded a VA examination to determine whether he has a 
fungal infection of the feet that is related to service.  
Regarding diagnosis and etiology, the Board expressly 
requested that an examiner diagnose any skin disorder of the 
feet, and "provide an opinion as to whether it is at least 
as likely as not that such skin disorder is related to and/or 
consistent with the diagnosis of syphilis in service, and/or 
treatment (or lack thereof) of said disorder."

On VA examination in December 2004, the examiner reported 
that the claims folder was extensively reviewed.  The veteran 
complained of blisters on his feet, and of burning and 
itching sensations of the feet of long-standing duration.  
Examination revealed multiple large clusters on the plantar 
aspect of both feet.  The skin of both feet had a scaly 
appearance dorsally, and along the medial longitudinal arch.  
Culture results indicated light staph aureus corynebacterium.  
The examiner stated that, based on what could be determined 
from the claims folder, the veteran was treated for syphilis 
prior to service, and had refused treatment for a medical 
condition during service.  The examiner noted that he was 
"not sure whether this is exactly from a syphilis condition 
or not."  The examiner did not provide a specific diagnosis, 
but stated:

It is my opinion after review of the C-
file, discussion with [an] infectious 
disease specialist, and review of some of 
the pertinent literature that is my 
opinion that the skin disorder that [the 
veteran] has on the plantar aspect of his 
feet is secondary to a fungus condition 
or a type of dermatophystosis.  Rapid 
plasma reagin (RPR) testing . . . has 
been negative up until this point and the 
testing results of the X-rays are not 
showing any erosive changes in the bone 
that may be consistent with advanced 
syphilis.  There has been no real 
evidence at this point in time that the 
condition in his feet is a result of the 
said diagnosis of syphilis.

The VA examiner further reported that he reviewed the July 
2001 medical report by Dr. W., and in response to the Dr. 
W.'s findings, the VA examiner stated:

[T]he condition in [the veteran's] feet 
may be what we call an ID reaction to the 
fungal extract in the fluid and this will 
express itself clinically as such a 
reaction and is a hypersensitivity to the 
fungal extract.  From evaluation of Dr. 
W.'s letter, from what I can determine, 
Dr. W. is not an infectious disease 
specialist.  . . . [T]he diagnosis of 
syphilis was discussed with an infectious 
disease specialist and it is highly 
unlikely at this point in time that the 
lesions on [the veteran's] feet are 
secondary to latent stages of syphilis.  
Again, research of the latent stages of 
syphilis do not indicate that this is the 
problem at this point in time.  

In October 2005, the veteran's representative submitted a 
medical report from a private physician, A-M. G. M.D., MPH 
(Dr. G.), wherein Dr. G. reported that she reviewed the 
claims folder, including service medical records that show 
April 1944 diagnoses of dermatitis and tinea corporis.  She 
also noted that the veteran continues to be treated for 
chronic dyshidrotic eczema, as well as recurrent episodes of 
tinea.  Dr. G. noted that dermatitis is the clinical term for 
itchy, inflamed skin; and the term eczema refers to atopic 
dermatitis, which is a reaction pattern that presents with 
variable clinical and histological findings.  She explained 
that atopic dermatitis may resolve spontaneously in adults or 
it can persist and become a chronic condition.  Dyshidrotic 
eczema is a specific type of eczema that presents with deep-
seated, pruritic, tapioca-like vesicles on the palms and/or 
sides of the fingers, as well as the soles of the feet.  
Dyshidrosis may begin in childhood or adult like and may be 
an ID reaction to infection elsewhere, especially to tinea.  
Treatment is often unsatisfactory.  Dr. G. opined:

[T]he medical evidence of record 
indicates that the veteran had an in-
service diagnosis of dermatitis and tinea 
(fungal infection).  He has been 
diagnosed with chronic dermatitis 
(dyshidrotic eczema) and chronic tinea 
(fungal infections).  Dyshidrosis is 
recognized as a condition that could be 
related to an ID reaction, which is a 
sensitivity of the skin in which a part 
remote from the primary lesion reacts to 
substances of the pathogen (in this case 
tinea) giving rise to secondary 
inflammatory lesion.  It is therefore 
more likely than not [that] the disease 
manifested during service marked the 
commencement of [the veteran's] chronic 
conditions, and it is as likely as not 
that the tinea (fungal infections) 
triggered or exacerbated the dermatitis.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran describing the 
symptoms of the skin disorder of his feet are competent 
evidence to the extent that he can describe what he 
experienced during and subsequent to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, his 
assertions regarding a relationship between a current fungal 
disorder of the feet and service (i.e., the diagnosis of 
syphilis during service) cannot establish that a fungal 
disorder of the feet was incurred or aggravated in service, 
or is related to any episode of syphilis during service.  As 
a layperson, the veteran is not competent to establish 
medical nexus by his own unsupported opinions.  Id.

There was conflicting medical evidence regarding the nature 
and etiology of the veteran's skin disorders of the feet.  
Voluminous medical reports clearly document outpatient 
treatment for the foot skin disorders prior to, and over the 
course of, this appeal.  The most recent (and specific) 
medical evidence of record (the October 2005 medical report 
from Dr. G.), shows diagnoses of chronic dermatitis 
(dyshidrotic eczema) and chronic tinea (fungal infection) of 
both feet.  By her report, Dr. G. has extensive knowledge of 
the veteran's medical history (to include the medical issues 
shown in the service medical records), and has noted more 
specifically, emphatically, and with underlying rationale; 
that the veteran's current skin disorders of the feet had 
their onset in service, and symptoms have continued to the 
present.  As noted, in October 2005 Dr. G. expressly opined, 
"[i]t is . . . more likely than not [that] the disease 
manifested during service marked the commencement of [the 
veteran's] chronic conditions, and it is as likely as not 
that the tinea (fungal infections) triggered or exacerbated 
the dermatitis."  Despite other medical evidence suggesting 
that a connection between the veteran's current skin 
conditions of the feet and any injury or disease in service 
would be speculative at best (see December 2004 report of VA 
examination), Dr. G.'s opinions are consistent with other 
medical records (see, e.g., July 2001 opinion of Dr. W.) 
reflecting that the veteran's skin conditions of the feet 
initiated in service and have persisted since his separation 
from service.  Notably, the December 2004 VA examination 
report primarily addresses whether the current foot skin 
disorder(s) are related to syphilis in service, and does not 
discuss at any length whether the disorder(s) may be 
otherwise related to service.

There is a medical diagnosis of a chronic skin disorder of 
the feet; and competent (medical) evidence supports the claim 
that such skin disability was initially manifested in 
service.  The criteria for establishing service connection 
are met; service connection for chronic dermatitis 
(dyshidrotic eczema) and tinea (fungal infection) of the feet 
is warranted.  


ORDER

Service connection for chronic dermatitis (dyshidrotic 
eczema) and tinea of the feet is granted.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


